DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1-17 are necessitated by Applicant’s amendment filed on Jan. 21, 2021. In particular, independent claims 1 and 15 have been amended to contain limitations regarding a complex and limitations regarding a drying time. Therefore, claims 1 and 15, and claims 2-14 and 16-17 which ultimately depend on amended claims 1 or 15, now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112(a)

Claims 1-17 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 15 were amended on Jan. 21, 2021 to recite a method having “shorter drying times than the complex not comprising Formula (I) and the alkyd-based resin”. In the Remarks submitted therewith, Applicant points to the drying times of the experiments in the specification.
The claims as drafted thus makes a comparison among a method described in the application and a method using “the complex not comprising Formula (I)”. This reference to a “complex not comprising Formula (I)” encompasses all possible complexes other than those comprising the chelant of Formula (I). The cited experiments in the specification contain comparisons to six specific manganese complexes. The examiner does not find in the specification a description of the presently and more broadly claimed shorter drying times than those of all possible other complexes.
Claims 2-14 and 16-17 ultimately dependent on independent claims 1 or 15, and because they do not remedy the deficiency of claims 1 or 15, they are rejected on the same ground.

Independent claim 1 recites a step of contacting a resin (i) with a chelant (ii) of formula (I) and a complex (iii) comprising the chelant of formula (I). The examiner does not find in the specification a description of the addition of both a chelant of formula (I) and a complex comprising the chelant of formula (I).
Claims 2-14 are ultimately dependent on independent claim 1, and because they do not remedy the deficiency of claim 1, they are rejected on the same ground.

Independent claim 15 recites a step of contacting a resin (i) with a chelant (ii) of formula (I) to form a complex, with the proviso (2) that the complex does not comprise the chelant of formula (I). The examiner does not find in the specification a description of the recited addition of the chelant of formula (I) followed by the formation of a complex that does not include the chelant of formula (I).
Claims 16-17 are ultimately dependent on independent claim 1, and because they do not remedy the deficiency of claim 15, they are rejected on the same ground.

Independent claims 1 and 15 were amended on Jan. 21, 2021 to recite a method having shorter drying times “due at least in part” to an excess of chelant. The phrase “due at least in part” encompasses the shorter drying times being due in part to other, unnamed features of the invention. The examiner does not find in the specification any description of the claimed shorter drying times due to in part to other, unnamed features of the invention.
Claims 2-14 and 16-17 ultimately dependent on independent claims 1 or 15, and because they do not remedy the deficiency of claims 1 or 15, they are rejected on the same ground.

Claim Rejections – 35 U.S.C § 112(b)

Claims 1-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 15 were amended on Jan. 21, 2021 to recite a method having “shorter drying times than the complex not comprising Formula (I) and the alkyd-based resin”.
The claims do not previously recite “the complex not comprising Formula (I)”, and therefore this limitation lacks antecedent basis. The claims do not set forth the identity of the complex that is referred to in the cited limitation with reasonable clarity.
Claims 2-14 and 16-17 ultimately dependent on independent claims 1 or 15, and because they do not remedy the deficiency of claims 1 or 15, they are rejected on the same ground.

Independent claim 1 recites a step of contacting a resin (i) with a complex (iii) comprising the chelant of formula (I). The claim subsequently recites a proviso (2) that the complex does not comprise a chelant of formula (I). The claim thus both requires and excludes the presence of the chelant of formula (I) in the complex. The claim does not set forth with reasonable clarity whether the complex (iii) includes or excludes the chelant of formula (I).
Claims 2-14 are ultimately dependent on independent claim 1, and because they do not remedy the deficiency of claim 1, they are rejected on the same ground.

Independent claim 15 recites a step of contacting a resin (i) with a chelant (ii) of formula (I) to form a complex, with the proviso (2) that the complex does not comprise the chelant of formula (I). The claim thus requires the presence of the chelant of formula (I) in the mixture that would lead to the formation of a complex, but the claim also excludes the chelant of formula (I) from the resulting complex. The claim does not set forth with reasonable clarity whether the complex includes or excludes the chelant of formula (I).
Claims 16-17 are ultimately dependent on independent claim 1, and because they do not remedy the deficiency of claim 15, they are rejected on the same ground.

Independent claims 1 and 15 recite methods having shorter drying times “due at least in part to the stoichiometric excess of chelant of formula (I) with respect to the concentration of Mn ions”. The claims do not previously recites a stoichiometric excess of chelant, and therefore the cited phrase “the stoichiometric excess” lacks antecedent basis. 
Claims 2-14 and 16-17 ultimately dependent on independent claims 1 or 15, and because they do not remedy the deficiency of claims 1 or 15, they are rejected on the same ground.

Independent claim 15 contains two references to “the second complex”. The claim does not previously recite a second complex, and therefore the cited phrase “the second complex” lacks antecedent basis.
Claims 16-17 are ultimately dependent on independent claim 1, and because they do not remedy the deficiency of claim 15, they are rejected on the same ground.

Claim Rejections – 35 U.S.C. § 103

Claims 1-17 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/122433 A1 (herein “De Boer”).
As to claims 1-5 and 15-17: As set forth above, the independent claims 1 and 15 recite a complex comprising a chelant and a conflicting proviso that excludes the chelant. For the purpose of applying prior art, the claims have been construed as though the recited complex (iii) does not include the chelant of formula (I).
De Boer describes a method of preparing an oxidatively curable formulation comprising contacting an alkyd-based resin with a chelant and a transition metal ion (see the abstract). De Boer describes chelants such as chelants according to the presently recited formula (I) (see p. 11, l. 29 to p. 12, l. 10) such as 1,4,7-trimethyl-1,4,7-triazacyclononane (see p. 13, ll. 25-26).
De Boer describes an alkyd-based resin to which has been added a salt of the transition metal manganese (Mn(neodecanoate)2) and a chelant (bpy) which is a non-triazacyclononane chelant that chelates through nitrogen atoms (see p. 21, ll. 10-15), thereby forming a complex corresponding to the presently recited complex which satisfies the recited provisos (1)-(2) (that is, a complex not including the chelant of formula (I)). De Boer discloses that the additional chelant (that is, the chelant described in De Boer) will improve the drying behavior without causing excessive yellowing which may occur if more of the Mn-soap/ligand mixture is added (see p. 21, ll. 13-15).
De Boer does not specifically describe the addition to the alkyd-based resin containing the manganese complex of a stoichiometric excess of chelant according to the presently recited component (ii) relative to manganese ions.
In light of De Boer’s disclosure of various suitable chelants and of a mixture of the transition metal ion manganese with bpy, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the chelants, including those such as 1,4,7-trimethyl-1,4,7-triazacyclononane which are according to the presently recited formula (I), and one of ordinary skill in the art would have merely exercised ordinary creativity by using the disclosed mixture of the manganese salt with bpy. 
De Boer further discloses that a stoichiometric excess of chelant may be beneficial to improve regeneration of catalytically active species during curing which can lead to improved drying performance (see p. 20, ll. 21-24). Accordingly, one of ordinary skill in the art would have been motivated to use a stoichiometric excess of chelant to improve the drying performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made De Boer’s compositions by adding a stoichiometric excess of the chelant 1,4,7-trimethyl-1,4,7-triazacyclononane to a mixture of an alkyd-based resin, Mn(neodecanoate)2, and bpy.
As to claim 6: De Boer further discloses that the composition includes a transition metal salt (see p. 16, ll. 1-9) such as various manganese salts (see p. 16, ll. 10-27) and that the molar ratio between the metal ions and the chelant is about 0.1:1 to 10:1 or about 0.3:1 to 3:1 (see p. 17, ll. 5-7), and these ranges of ratios overlap the presently recited range of ratios.
As to claim 7: De Boer further discloses amounts of metal ions within the presently recited range (see p. 11, ll. 1-5).
As to claim 8: De Boer further discloses amounts of chelant within the presently recited range (see p. 15, ll. 7-9).
As to claim 9: De Boer further discloses that the formulation may include an organic solvent (see p. 14, ll. 30-33).
As to claims 10-13: As set forth above, De Boer describes each component of the recited formulations. De Boer does not disclose an order in which the chelant and the mixture of Mn(neodecanoate)2 and bpy are added to the alkyd-based resin.
Case law has established that it is prima facie obvious to select any order of mixing ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious). MPEP 2144.04(IV)(C).
In KSR, the Supreme Court required an analysis that takes account of “the background knowledge possessed by a person having ordinary skill in the art” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).
In the present case, the claimed process differs from De Boer’s process only by the order in which the chelant and the mixture of Mn(neodecanoate)2 and bpy are added to the alkyd-based resin. One of ordinary skill in the art would have reasonably expected that the order of mixing the ingredients would not influence the resulting product produced by the process. One of ordinary skill in the art would thus merely exercise ordinary creativity by adding these ingredients of De Boer’s process in any order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the ingredients of De Boer’s formulation in any order.
As to claim 14: De Boer further discloses that the composition may include an auxiliary drier such as a fatty acid soap of lithium (see p. 21, ll. 16-24).

Response to Arguments

Applicant’s arguments filed Jan. 21, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
The rejections under 35 U.S.C. § 112 that were set forth in the preceding Office action mailed on Sep. 21, 2020 have been withdrawn in light of the amendments of the claims.
In light of the amendments of the claims, new rejections under 35 U.S.C. § 112 have been set forth above.

Regarding the rejection under 35 U.S.C. § 103: Applicant argues (paragraph bridging pp. 9-10 of Remarks) that the claimed invention provides unexpected results regarding shorter drying times.
It is noted initially that the table of results refers to experiments including 1 first complex and a second complex. The specification does not include such a disclosure of first and second complexes. The argued results have been construed as referring to those in the specification, namely of certain manganese complexes to which are added chelants of formula (I).
The arguments do not explain why the results are unexpected in nature. MPEP 716.02. De Boer discloses that the chelants accelerate curing (p. 10, ll. 17-19), that additional chelant (that is, the chelant described in De Boer in addition to the chelant bpy) will improve the drying behavior (p. 21, ll. 13-15), and that a stoichiometric excess of chelant can lead to improved drying performance (p. 20, ll. 21-24). The faster drying times shown in the cited experiments thus appear to be consistent with De Boer’s disclosure rather than unexpectedly different from De Boer’s disclosure.

Applicant further argues (second full paragraph on p. 10 of Remarks) that De Boer does not teach using a commercial siccative of choice later combined with the recited ligands. This argument is unpersuasive firstly because De Boer does disclose the addition of such a ligand to a further siccative (see p. 21, ll. 10-15). This argument is unpersuasive secondly because it does not explain why the failure of De Boer to teach all possible “commercial siccative[s] of choice” would amount to a deficiency of the rejection.

Applicant argues (third full paragraph on p. 10 of Remarks) that it is surprising that a complex forms upon addition of the recited ligand to a further complex not comprising the recited ligand. This argument is unpersuasive because it is conclusory; the argument does not explain why this is surprising or otherwise different from what would be expected by one of ordinary skill in the art. The argument is also unpersuasive because it does not explain why the observed formation of a complex with the recited ligand is a difference over what occurs in De Boer (p. 15, ll. 30-37).

Applicant argues (fourth full paragraph on p. 11 of Remarks) De Boer describes a resin not including metal ions. This argument is unpersuasive because it does not address the portions of the reference relied upon in the rejection. While it is true that De Boer describes a resin not including metal ions (second sentence of the abstract), De Boer also describes the addition of metal ions and a chelant to the resin (third sentence of the abstract) to cure it.

The rejection over De Boer has been recast above to reflect the current scope of the claims, but it is substantially the same as the rejection set forth previously.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764